NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note). 
RESPONSE TO APPLICANT’S ARGUMENTS
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on February 03, 2022.  
In view of amendments filed February 03, 2022 to the title, the objection to the specification is withdrawn.
In view of the new claim amendments and applicant argument [Remarks] filed February 03, 2022 with respect to 35 U.S.C. 112(f) claim interpretation have been carefully considered and the claim interpretation under 35 U.S.C. 112(f) is withdrawn.  
In view of the new claim amendments and applicant argument [Remarks] filed February 03, 2022 with respect to 35 U.S.C. 112(b) claim rejection have been carefully considered and the claim rejection under 35 U.S.C. 112(b) is withdrawn. 
ALLOWABLE SUBJECT MATER
The following is an examiner’s statement of reasons for allowance: the present invention is directed to an Image Processing Apparatus That Communicates with a Chat Server for Transmitting Generated Image Data.
Claims 1, 2, 6–13 and 17–23 are allowed. Claims 1, 12 and 23 are independent claim. Claims 2 and 6–11 depends on claim 1. Claims 13 and 17-22 depends on claim 12
Applicant’s Reply (February 03, 2022) includes claim amendments that have differentiated the claimed invention from the cited prior art. Accordingly, Claims 1, 12 and 23 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches or fairly suggests the feature of claims 1, 12 and 23.
Claims 1, 12 and 23 recites several features as shown in the excerpt below:
 [1] “wherein the controller performs a log-in process for enabling a user to log in to the image processing apparatus, and
a communicator that receives, from the chat server, a plurality of pieces of information indicating channels of chat service provided by the chat server, the channels including one or more channels in which the user who logs in to the image processing apparatus does not participate,
wherein the controller specifies one or more channels corresponding the user who logs in to the image processing apparatus from the channels indicated by the received plurality of pieces of information,
wherein the controller controls the display to display the specified one or more channels of the channels indicated by the received plurality of pieces of information and not to display none or more channels that is not specified by the controller of the channels indicated by the received plurality of pieces of information,
wherein the controller receives a selection of a channel from the displayed one or more channels, and
wherein the communicator transmits the generated image data to the chat server so that the generated image data to be posted to the selected channel.” along with all other limitations as required by independent claim 1.
[12] “performing a log-in process for enabling a user to log in to an image processing apparatus; 
receiving, from a chat server, a plurality of pieces of information indicating channels of chat service provided by the chat server, the channels including one or more channels in which the user who logs in to the image processing apparatus does not participate;
specifying one or more channels corresponding to the user who logs in to the image processing apparatus from the channels indicated by the received plurality of pieces of information:
displaying the specified one or more channels of the channels indicated by the received plurality of pieces of information and not to display one or more channels that is not specified of the channels indicated by the received plurality of pieces of information;
receiving a selection of a channel from the displayed one or more channels; and
transmitting the generated image data to the chat server so that the generated image data to be posted to the selected channel.” along with all other limitations as required by independent claim 12.
[23] “performing a log-in process for enabling a user to log in to an image processing apparatus; 
receiving, from a chat server, a plurality of pieces of information indicating channels of chat service provided by the chat server, the channels including one or more channels in which the user who logs in to the image processing apparatus does not participate;
specifying one or more channels corresponding the user who logs in to the image processing apparatus from the channels indicated by the received plurality of pieces of information;
displaying the specified one or more channels of the channels indicated by the received plurality of pieces of information and not to display one or more channels that is not specified of the channels indicated by the received plurality of pieces of information;
receiving a selection of a channel from the displayed one or more channels: 
transmitting the generated image data to the chat server so that the generated image data to be posted to the selected channel.” 
These features, considered in combination with the remainder of the claim’s limitations are not fairly disclosed, thought or suggested by the cited prior art. Specifically, the closest prior art, Lee at al. (2016/0050326) and Nishino (2016/0124689), fails to either anticipate or render obvious the above underlined limitations. Accordingly, claims 1, 12 and 23 are allowable over the prior art of record. It follows that claims 2, 6–11, 13 and 17–22 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
ADDITIONAL CITATIONS
The following table lists additional references that are relevant to the subject matter disclosed and claimed.
Citation
Relevance
Lee et al. (10,212,110)
Describes a system for providing a cloud service for display, the system includes: an image forming apparatus configured to generate scan data by scanning a document and assign a display device to which the scan data is to be transmitted through a chat room; a cloud configured to receive the scan data from the image forming apparatus and transmit the scan data to the display device; and the display device, wherein the display device is configured to display the scan data received from the cloud.

Describes a cloud service for displaying content, the cloud includes: a first server configured to receive a sharing request for content, from an electronic device; a second server configured to determine whether the content is displayable on a display device connected to the cloud, based on a type of a file format of the content; a third server configured to render the content and generate an image file from the rendered content, when it is determined that the content is not displayable; and a fourth server configured to control display of one of the content and the image file on the display device.
Maruyama et al. (2020/0304436)
Describes if plural talk rooms exist where information is portable and viewable by each of plural users and, when instruction information including a file and an instruction to execute processing for the file is posted, the processing associated with the posted instruction information is executable, and if a talk room where the instruction information is posted differs from a talk room where the processing associated with the instruction information is executed, a difference between the file before the processing and the file after the processing is extracted when the processing associated with the instruction information is executed.
Awatsu (2020/0236228)
Describes a control device (30) has a control unit (302) performs control for switching whether to manage several pieces of information in the first mode or to manage several pieces of information in the second mode in a case where several pieces of information receives. The control unit performs control for switching to the first mode with respect to several pieces of information posted in a case where a form of a chat is an individual chat, and performs control for switching to the second mode with respect to several pieces of information posted in a case where the form of the chat is a group chat. The control unit sets each image posts to the posting location as an information management target in the second mode in a case where a posting location to post a common topic creates by a unit participates in a group chat.

Table 1
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672